Citation Nr: 0920522	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by dizziness and vertigo, to include as secondary 
to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to March 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2007 rating decision in which the RO, inter 
alia, denied service connection for PTSD and from a June 2007 
rating decision in which the RO denied service connection for 
dizziness and vertigo.  In August 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2008, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  While the Veteran has reported having PTSD, there is no 
competent medical evidence that the Veteran has been 
diagnosed with PTSD.

3.  While the Veteran has reported having dizziness and 
vertigo, there is no competent medical evidence that the 
Veteran currently has a disability manifested by dizziness 
and vertigo.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008).

2.  The criteria for service connection for a disability 
manifested by dizziness and vertigo are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in September 2006 (PTSD) and March 2007 
(dizziness and vertigo) pre-rating letters, the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
to include on a secondary basis for the claim of a disability 
manifested by dizziness and vertigo, what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; these 
letters also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations.  The February 2007 (PTSD) and June 2007 
(dizziness and vertigo) rating decisions reflect the initial 
adjudications of the claims after issuance of these letters.  
Hence, the September 2006 and March 2007 letters-which meet 
the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meet the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are the various statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the claims for service connection for PTSD and 
dizziness and vertigo in light of the above, the Board finds 
that the claims must be denied because there is no credible 
evidence that PTSD has been diagnosed or that the Veteran 
currently has a disability manifested by dizziness and 
vertigo.  In this case, there is simply no medical evidence 
of current PTSD or a disability manifested by dizziness and 
vertigo.

Service treatment records are negative for any complaints or 
treatment for PTSD, dizziness or vertigo.  Psychiatric 
evaluation was normal at the time of the Veteran's separation 
from service and there was no mention of any dizziness or 
vertigo.  

In the Veteran's July 2005 NOD he stated that in 1999 he was 
told that the ringing in his ears would make him lose his 
balance and become light headed.  The Veteran is service-
connected for tinnitus.  The Veteran reports that he almost 
falls at times during the night when he walks to the 
bathroom.  

In a December 2006 statement, the Veteran relayed that he 
thinks he has PTSD as a result of seeing his fellow pals 
being killed and blown up from mines.  

VA outpatient treatment records from 2003 indicate that the 
Veteran denied having vertigo and dizzy spells.  During a 
September 2004 audiological evaluation, the Veteran denied 
otologic complaints other than hearing loss and tinnitus and 
specifically denied having a history of vertigo.  

In September 2006, the Veteran was screened for PTSD during  
a VA appointment.  At that time the Veteran denied having any 
experience that was so frightening, horrible, or upsetting 
that, in the past month he had any nightmare about it; 
thought about it when he did not want to; tried hard not to 
think about it; went out of his way to avoid situations that 
remind him of it; was constantly on guard, watchful, or 
easily startled; or felt numb or detached from others, 
activities, or his surroundings.  The PTSD screening was 
reported as negative.

No diagnosis of PTSD or any disability manifested by 
dizziness and vertigo is shown in the medical evidence of 
record, and neither the appellant nor his representative have 
presented or identified any existing medical evidence showing 
a diagnosis of PTSD or a disability manifested by dizziness 
and vertigo.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In 
the instant case, the claims for service connection for PTSD 
and a disability manifested by dizziness and vertigo must be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

In addition to the medical evidence, the Board has considered 
the written assertions of the Veteran and his representative; 
however, none of this evidence provides a basis for allowance 
of the claims.  As indicated above, the claims turn on the 
medical matter of current disability (a medical diagnosis), a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter-such as whether the 
Veteran currently has PTSD and a disability manifested by 
dizziness and vertigo-and their lay assertions in this 
regard have no probative value.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Under these circumstances, the Board finds that the claims 
for service connection for PTSD and a disability manifested 
by dizziness and vertigo must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, absent any 
credible supporting evidence that the Veteran currently has 
the claimed conditions, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.  

Service connection for a disability manifested by dizziness 
and vertigo is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


